El Juez Asociado Sr. Franco Soto,
emitió la opinión del tribunal.
.. La corte inferior decretó nn injunction preliminar orde-nando al demandado la suspensión de cierta obra qne estaba realizando en nna propiedad urbana contigua a la- del de-*338mandante. La demanda se funda en el artículo 589 del Có-digo Civil Revisado y se dirige contra el constructor de la obra y el propio demandado.
El artículo 589 dice:
"Art. 589. — No se puede abrir ventanas con vistas rectas, ni bal-cones u otros voladizos semejantes, sobre la finca del vecino, si no hay dos metros de distancia entre la pared en que se construyan y dicha propiedad.
"Tampoco pueden tenerse vistas de costado u oblicuas sobre la misma propiedad, si no hay 60 centímetros de distancia.”
La obra que se está construyendo se califica por el de-mandante de balcón o terraza y el demandado alega que se trata de un jardín para embellecimiento de su propiedad ur-bana y su defensa principal estriba además que dada la forma que se está edificando la misma, no se opone a la dis-posición del artículo 589, supra.
Cualquiera que sea el carácter de la construcción, apa-rece empezada a una distancia de setenta centímetros de la línea divisoria de ambas propiedades a partir de la pared o muro exterior de la obra comenzada.
Asumiendo, sin embargo, que la obra iniciada es un bal-cón o terraza, se hace físicamente imposible las vistas rec-tas sobre la finca del demandante una vez levantado el muro o pared cubriendo en su altura y longitud totalmente el es-pacio exterior de la construcción.
El demandante apelado sostiene no obstante que la cons-trucción de la pared en nada afecta la disposición del ar-tículo 589, supra. Lo principal es la distancia, baya o nó muro intermedio. El apelado cita en su apoyo las autori-dades de Manresa y Scaevola, quienes mantienen puntos de vista semejantes. Sin embargo, dentro del comentario que estos autores hacen al artículo 582 del Código Civil Espa-ñol, que equivale textualmente al nuestro arriba citado, se levantan serias dudas acerca de cuál pueda ser la verdadera aplicación de la ley.
*339Manresa, al tratar de balcones y voladizos qne no ten-gan vistas rectas y referirse a una opinión parecida a la que sostiene el demandado en sn defensa, se decide en nn sentido contrario y sn razonamiento descansa simplemente en qne no bay disposición algnna en el código qne autorice tal opinión y porqne la distancia no puede dejarse a mer-ced de acontecimientos ulteriores y se ba de fijar al cons-truir las vistas. 4 Manresa, p. 779, 780 (3® edición).
En cambio Scaevola, aun cuando al final de sn argumen-tación concurre con Manresa, refiriéndose a la posibilidad de existir una pared que impida las vistas, no obstante dice:
“La solución es discutible. Si la prohibición de edificar obedece a la razón de no inspeccionar el fundo ajeno, no hay temor a tal inspección errando el dueño del edificio construye el maro, y por tanto parece que no debe subsistir tal restricción, puesto que cesando la causa desaparece el efecto.” Scaevola, vol. 10, p. 499.
La lógica de este razonamiento nos parece la más fuerte. Si la restricción o limitación del código no obedece a otro fin que el de impedir las vistas o el registro de una finca por el vecino, claro es qne la distancia legal tiene que pre-valecer para poder mantener un propietario vistas rectas sobre la propiedad del predio sirviente, pero a contrario sensu si aparece de la construcción misma que no bay las vistas rectas por existir nn muro que las impida, la razón de la ley ba dejado de existir y la distancia es cuestión se-cundaria. En este punto Scaevola afirma que el código no distingue y baya o nó muro intermedio lo principal es' la distancia. A esta conclusión llega Scaevola por una inter-pretación liberal de un precepto restrictivo, pero en buena bermenéntica legal una prescripción de tal naturaleza no se debe interpretar más que de un modo restringido y no se le puede dar un alcance que comprenda materia que clara-mente* resulta sin el propósito mismo que tuvo en cuenta la ley para la restricción qne expresamente se establece para la servidumbre de luces y vistas, pues ni siquiera po-*340día invocarse el principio de que donde existe la misma si-tuación debe aplicarse igual razón de derecho por tratarse de situaciones bien diferentes.
El apelado, sostenido por las autoridades citadas pero quizá alejándose de la verdadera intención que tuvo el le-gislador, insiste sin embargo en que si no se mantiene la orden de injunction ninguna garantía, tendría el demandante para que el demandado llevara a su terminación el muro o que después de construido se destruyera, en cuyo caso el demandante se vería obligado a iniciar un nuevo pleito para proteger un derecho que debió ser respetado desde el primer momento. Esta argumentación sería de gran fuerza si el brazo del injunction no alcanzara prevenir tales actos fu-turos. La no terminación de la obra o el derribo de la pared una vez terminada serían contingencias comprendidas implícitamente dentro de la orden de injunction. Actos de esa naturaleza significarían. una desobediencia al auto de injunction y si el auto preliminar se convirtiera en perpe-tuo, el demandado quedaría sujeto en el futuro a tal preven-ción por este mismo procedimiento en todo lo relativo a que pudiera dejar sin efecto en cualquier tiempo lo prescrito en el art. 589 del Código Civil Revisado.
Por lo expuesto, la orden preliminar de injunction de 5 de febrero de 1924 debe ser modificada de modo que el de-mandado pueda continuar sus trabajos siempre y cuando se levante el muro o pared que impida las vistas rectas a la finca del demandante quedando firme en cualquier otro caso de los previstos en esta opinión dicha orden de injunction.